DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
All former Drawings Objections are hereby withdrawn.
Claim Objections
All former Claim Objections are hereby withdrawn.
Claim Rejections - 35 USC § 112
All former 112 rejections are hereby withdrawn.
Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance:  The reasons for allowance for the independent claims (and now that all the other issues are resolved, all of the depending claims as well) were furnished in the last office action, and have not changed.  To avoid any potential confusion, the reasons for allowance are not repeated herein.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
The claims were almost completely allowable in the last office action, but there were some Drawings, claim objections and 112 rejection issues to resolve.  The applicant amended the drawings in a very clear way, which is greatly appreciated.  The claim objections and the 112 rejection were also fixed with small amendments to the claims.  The applicant argued in the remarks that now that those issues were resolved, the applicant should be entitled to an allowance.  After a consultation, and a further search, this allowance followed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Several pieces of art are cited, and definitely belong amongst the survey of prior art, but no reference, alone or in combination, forms a valid rejection to either of the independent claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW P BAINBRIDGE whose telephone number is (571)270-3767.  The examiner can normally be reached on Monday - Friday 9 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.P.B/Examiner, Art Unit 3754                                                                                                                                                                                                        
/PAUL R DURAND/Supervisory Patent Examiner, Art Unit 3754                                                                                                                                                                                                        02/01/2021